Citation Nr: 0336456	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  99-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed due to cold injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, and from October 1953 to July 1955.  

This case came to the Board of Veterans' Appeals (Board) from 
a May 1998 RO decision that denied a claim for service 
connection for arthritis of multiple joints, claimed as due 
to cold injury.

In a November 2000 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  By an April 2001 order, the Court granted the 
joint motion.  

In a May 2002 decision, the Board again denied the claim.  
The veteran again appealed to the Court.  In an October 2002 
joint motion to the Court, the parties requested that the 
Board decision be vacated and the case remanded.  A November 
2002 Court order granted the joint motion.  


REMAND

According to the latest joint motion and Court order, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.  

The RO should also assure that there is 
compliance with provisions of Veterans 
Benefits Administration Manual M21-1, 
pertaining to obtaining alternative forms 
of evidence when service medical records 
have been destroyed. 

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for service connection 
for arthritis of multiple joints, claimed 
due to cold injury.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals
	            
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




